Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2017

                                      No. 04-16-00573-CR

                                    Patrick Kelly PALMER,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR10086
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        After we granted Appellant’s first motion for a thirty-day extension of time to file the
brief, his brief was due on December 30, 2016. On the due date, Appellant filed a second motion
for extension of time; Appellant asked for an additional thirty days to file the brief, for a total
extension of sixty days.

       Appellant’s motion is GRANTED. Appellant’s brief is due on January 30, 2017.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court